Name: 97/301/EC: Council Decision of 29 April 1997 on the conclusion by the European Community of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Georgia, of the other part
 Type: Decision
 Subject Matter: Europe;  European construction;  cooperation policy
 Date Published: 1997-05-21

 Avis juridique important|31997D030197/301/EC: Council Decision of 29 April 1997 on the conclusion by the European Community of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Georgia, of the other part Official Journal L 129 , 21/05/1997 P. 0022 - 0022COUNCIL DECISION of 29 April 1997 on the conclusion by the European Community of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Georgia, of the other part (97/301/ECSC, EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with the first sentence of Article 228 (2) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Whereas, pending the entry into force of the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Georgia, of the other part, signed in Luxembourg on 22 April 1996, it is appropriate to approve, on behalf of the European Community, the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Georgia, of the other part,HAS DECIDED AS FOLLOWS:Article 1 The Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and Georgia, of the other part, together with its Annexes, the Protocol and the declarations attached to the Final Act, are hereby approved on behalf of the European Community.The texts of the instruments referred to in the first subparagraph are attached to this Decision.Article 2 The President of the Council shall, on behalf of the European Community, give the notification provided for in Article 32 of the Interim Agreement (2).Done at Luxembourg, 29 April 1997.For the CouncilThe PresidentH. VAN MIERLO(1) OJ No C 115, 14. 4. 1997.(2) The date of the entry into force of the Interim Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.